AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00122-LGW-BWC Document 10 Filed 01/21/21 Page 1 of 4

In the Gnited States District Court
Sor the Southern District of Georgia

Brunswick Dibision
DAVID MCCLOUD ,
*
Plaintiff, * CIVIL ACTION NO.: 2:19-cv-122

*

Vv. *

*

STEVEN SCARLETT; JACKIE JOHNSON; *
NEAL JUMP: and GLYNN COUNTY, *
ak

Defendants.

ORDER

This matter is before the Court on Plaintiff's Objection to
the Magistrate Judge’s Report and Recommendation. Dkt. No. 9.
For the reasons set forth below, the Court OVERRULES Plaintiff's
Objection. The Court’s January 6, 2021 Order adopting the
Magistrate Judge’s Report and Recommendation remains the Order
of this Court, and this case remains closed. Dkt. Nos. 7, 8.

BACKGROUND

Plaintiff filed this action, asserting claims under 42
U.S.C. § 1983. Dkt. No. 1. The Court ordered Plaintiff to
submit an Amended Complaint due to deficiencies in his initial
Complaint. Dkt. No. 3. In his Amended Complaint, Plaintiff
sued District Attorney Jackie Johnson, Judge Steven Scarlett,

and Glynn County. Id. Plaintiff claimed Defendants violated

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00122-LGW-BWC Document 10 Filed 01/21/21 Page 2 of 4

his speedy trial and other constitutional rights by “dead
docketing” his criminal case. Id. After completing a frivolity
screening under 28 U.S.C. § 1915A, the Magistrate Judge
recommended the Court dismiss Plaintiff’s Amended Complaint in
its entirety. Dkt. No. 6. This Court adopted the Magistrate
Judge’s Report and Recommendation on January 6, 2021. Dkt. No.
7. Also on January 6, 2021, Plaintiff's filed an Objection to
the Magistrate Judge’s Report and Recommendation. Dkt. No. 9.
DISCUSSION

In his December 16, 2020 Report and Recommendation, the
Magistrate Judge specified any objections must be filed within
14 days. Dkt. No. 6, p. 7. The Magistrate Judge stated,
“Failure to file timely, written objections will bar any later
challenge or review of the Magistrate Judge’s factual findings
and legal conclusions.” Id. at p. 6. Plaintiff filed this
Objection dated December 31, 2020, which was docketed on January
6, 2021.1 Dkt. No. 9.

Even considering Plaintiff’s Objection, it does not alter
the Court’s decision to adopt the Magistrate Judge’s Report and
Recommendation. Dkt. No. 7. First, Plaintiff summarily states

Defendants violated his speedy trial and other constitutional

 

1 Because the Objection was signed after the 14-day period closed,
the Objection is likely untimely. Nevertheless, the Court considers
the merits of Plaintiff's Objection, as it appears he attempted to
submit the Objections within the required time period.

 
AO 724
(Rev. 8/82)

 

Case 2:19-cv-00122-LGW-BWC Document 10 Filed 01/21/21 Page 3 of 4

rights. Dkt. No. 9, p. 1. These statements are purely
conclusory. Because Plaintiff has not explained why the
Magistrate Judge’s recommended dismissal of his claims against
Defendants Johnson, Jump, and Glynn County is incorrect, the
Court overrules any objections as to these Defendants.

Second, Plaintiff appears to argue Judge Scarlett should
not be entitled to absolute immunity because he acted outside of
his judicial jurisdiction by signing the order to “dead docket”
his case without him present and without reading it. Id. at p.
2. As the Magistrate Judge stated, whether a judge is entitled
to absolute immunity depends on several factors. Dkt. No. 6,

p. 3 (quoting Williams v. Alabama, 425 F. App’x 824, 826 (11th

 

Cir. 2011)). Even if the defendant was not present and the
judge did not thoroughly read the order {as Plaintiff contends),
Judge Scarlett is still entitled to absolute immunity because he
was plainly acting in his judicial capacity by signing an order
regarding a case before him.

Third, Plaintiff produces a 2011 Report and Recommendation
this Court issued dismissing a similar case. Id. at pp. 1, 3-6.
Plaintiff contends the Court acted unfairly by dismissing this
earlier, similar case while Plaintiff's criminal proceedings
were still underway and now dismissing his claims a second time
after the proceedings have ended. Id. at p. 1. The Court finds

this argument unpersuasive. The Court should conduct a

 
AO 724A
(Rev. 8/82)

 

Case 2:19-cv-00122-LGW-BWC Document 10 Filed 01/21/21 Page 4 of 4

frivolity screening of all complaints filed by prisoners under
28 U.S.C. § 1915A. Regardless of whether the prisoner has filed
a case surrounding the same issue before, the Court should
dismiss all frivolous claims.

CONCLUSION

Accordingly, the Court OVERRULES Plaintiff’s Objection.
The Court’s January 6, 2021 Order adopting the Magistrate
Judge’s Report and Recommendation remains the Order of this

Court, and this case remains closed. Dkt. Nos. 7, 8.

SO ORDERED, this ZA day of Sati , 2021.

 

 
